Citation Nr: 9903895	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied service connection 
for a bilateral ankle disability.  A personal hearing was 
held before a member of the Board at the RO in November 1998.


REMAND

The veteran claims service connection for a bilateral ankle 
disability, and he asserts such is due to multiple ankle 
sprains during his military service.  The file shows service 
connection is already established for a right heel scar and 
for calluses of both feet.

The file suggests that additional relevant VA treatment 
records may exist, and such should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the Secretary and the Board, and 
must be obtained if the material could be determinative of 
the claim).  For example, at a September 1970 VA examination 
shortly after service, the currently service-connected foot 
problems were noted; the veteran also reported recent 
outpatient treatment on an outpatient basis at the VA Medical 
Center (VAMC) in Ann Arbor, Michigan.  In a January 1997 
statement, the veteran reported recent treatment at both the 
Ann Arbor VAMC and at the VA outpatient clinic in Toledo, 
Ohio.  By a statement dated in January 1998, the veteran 
related that he was treated for an ankle disability at the 
Toledo VA outpatient clinic in the summer of 1995, while he 
was receiving physical therapy.  At his hearing in November 
1998, the veteran testified that during the past year he 
received treatment for an ankle disability at both the Toledo 
VA outpatient clinic and the Ann Arbor VAMC, and he also was 
treated for an ankle disability 3 years previously at the VA 
clinic in Toledo.  The RO has obtained some 1996-1997 VA 
outpatient records, but it appears more records may exist.

At his Board hearing, the veteran also stated that he was 
treated for an ankle sprain at the Toledo Hospital emergency 
room 15 years previously.  Records of such treatment are not 
associated with the file and should be obtained. Regardless 
of whether or not the claim is well grounded at this point, 
the VA has an obligation to help the veteran complete his 
application for benefits.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for ankle or foot problems 
since his separation from service in 
December 1969.  The RO should then 
contact the sources and obtain copies of 
the related medical records.  This 
includes, but is not limited to, the 
records of the Toledo VA outpatient 
clinic, the Ann Arbor VAMC, and Toledo 
Hospital.

2.  Following completion of the above, 
the RO should review the claim for 
service connection for a bilateral ankle 
disability.  If the claim remains denied, 
a supplemental statement of the case 
should be issued to the veteran, and he 
should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


